COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Sam's East, Inc. d/b/a Sam's Club,              §               No. 08-17-00073-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                243rd District Court

  Jimmy Duchene,                                  §             of El Paso County, Texas

                         Appellee.                §              (TC# 2016-DCV4273)

                                              §
                                            ORDER

       The Court has this day considered the Appellant’s motion for emergency stay of trial court

proceedings, and concludes the motion should be GRANTED. Therefore, the 243rd District Court

is directed to stay all proceedings in cause number 2016-DCV4273, styled Jimmy Duchene v.

Sam’s East, Inc d/b/a Sam’s Club, pending disposition of this appeal or further order of this Court.

       IT IS SO ORDERED this 11th day of April, 2017.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.